Exhibit 10.22

 

SECURED PROMISSORY NOTE

 

$500,000

July 1, 2011

 

Canton, Massachusetts

 

FOR VALUE RECEIVED, Geoff MacKay, a resident of The Commonwealth of
Massachusetts (“Payor”), hereby promises to pay to the order of Organogenesis
Inc., a Delaware corporation (the “Company”), the principal amount of Five
Hundred Thousand Dollars ($500,000), together with interest on the principal
balance of this Note from time to time outstanding, all as herein provided.

 

1.                                      Payment of Principal and Interest. 
Subject to prepayment in accordance with Section 2 hereof, the outstanding
principal balance of this Note together with all interest accrued and unpaid
thereon shall be due and payable on the 10th anniversary of the date hereof. 
Interest on the unpaid principal balance of this Note shall accrue from and
after the date hereof at the Applicable Federal Rate under Section 1274(d) of
the Internal Revenue Code for long-term obligations as of July 2011 (3.86%
compounded annually).

 

2.                                      Optional and Mandatory Prepayment. 
Payor may, at any time and from time to time, prepay this Note in whole or in
part without premium or penalty.  If Payor prepays this Note in part, such
prepayment shall be applied first to interest, and then to principal.  Subject
to Section 5 and Section 6(b) hereof, Payor shall be obligated to prepay this
Note and all accrued and unpaid interest thereon on the earliest to occur of the
following: (a) one business day prior to the Company becoming subject to
Section 402 of the Sarbanes-Oxley Act of 2002, which prohibits public companies
from extending credit in the form of personal loans to directors or executive
officers, such date to be determined in compliance with the Securities and
Exchange Commission rules and regulations then in effect; (b) the date that is
one month after Payor’s employment with the Company is terminated by the Company
for Cause (as defined in the Key Employee Agreement dated as of January 9, 2007
between the Company and Payor, as amended from time to time (the “Employment
Agreement”); and (c) the date that is one month after Payor’s employment with
the Company is terminated by Payor without Good Reason (as defined in the
Employment Agreement).  In the event that Payor intends to terminate employment
with the Company for Good Reason, Payor shall notify the Company in writing of
Payor’s intent and specify the circumstances giving rise to Payor’s termination
for Good Reason.  The Company may cure all breaches under the Employment
Agreement within fifteen (15) days after receipt of notice from Payor (the “Cure
Period”).  If the Company has not cured within the Cure Period, then Payor’s
termination of employment with the Company shall be deemed for Good Reason. 
Notwithstanding anything to the contrary in this Note, the Company may only
invoke its right to cure two (2) times in any calendar year.

 

3.                                      Manner of Payment.  Payments under this
Note shall be made to the Company at its principal place of business, or to such
other location as the Company may specify in writing, either (a) in lawful money
of the United States of America, in immediately available funds, (b) by delivery
of the Pledged Securities (as defined in Section 4 below), in satisfaction of
any unpaid amounts hereunder and in accordance with Section 7(b) of the Pledge
Agreement (as defined in Section 4 below), or (c) in any combination of (a) and
(b) hereof.

 

--------------------------------------------------------------------------------



 

4.                                      Security Interest.  Payment of this Note
is secured by a security interest in all securities, shares, units, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) in the Company owned by Payor (the “Equity Interests”) and all of
the Equity Interests that hereafter become owned by Payor and all securities
convertible or exchangeable into, and all warrants, options, or other rights to
purchase, the Equity Interests (the “Pledged Securities”), pursuant to a Pledge
and Security Agreement of even date herewith between the Company and Payor (the
“Pledge Agreement”).  If an Event of Default (as defined in Section 6 below)
occurs, the Company shall have all of the rights of a secured party under the
Massachusetts Uniform Commercial Code.  Any proceeds from disposition of the
Pledged Securities shall be applied first to interest, and then to principal.

 

5.                                      Recourse.  The Company shall have full
recourse against the Pledged Securities in connection with the repayment of the
principal and accrued interest owing under this Note.  This Note shall be
non-recourse to Payor, and the Company shall not enforce the liability and
obligation of Payor hereunder by any action or proceeding wherein a money
judgment shall be sought against Payor; provided, however, that the Company may
bring appropriate action to enforce and realize upon the Pledge Agreement.  The
provisions of this paragraph shall not, however, constitute a waiver, release or
impairment of any obligation evidenced or secured by this Note or the Pledge
Agreement or impair any other right of the Company except as specifically
provided above.

 

6.                                      Events of Default.

 

(a)                                 This Note shall become immediately due and
payable without notice or demand upon the occurrence of any of the following
events (each, an “Event of Default”):

 

(i)                                     any failure of Payor to make any payment
due under this Note within thirty (30) days after the due date, or any other
default by Payor in the performance of this Note or its obligations under the
Pledge Agreement that is not cured within thirty (30) days after written notice
to Payor; or

 

(ii)                                  the institution by or against Payor of any
proceeding under the United States Bankruptcy Code or any other federal or state
bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally, or the making by Payor of an
assignment for the benefit of creditors, in each case that is not fully
discharged within ninety (90) days.

 

(b)                                 Subject to Section 5 hereof, upon the
occurrence of an Event of Default, the Company shall have then, and at any time
thereafter, all the rights and remedies afforded by the Uniform Commercial Code
as from time to time in effect in The Commonwealth of Massachusetts or afforded
by any other applicable law.

 

7.                                      Miscellaneous.

 

(a)                                 Cumulative Remedies.  All obligations of
Payor, and all rights, powers and remedies of the Company, expressed herein
shall be in addition to, and not in limitation of, those provided by law or in
any written agreement or instrument (other than this Note).

 

2

--------------------------------------------------------------------------------



 

(b)                                 Binding Effect.  This Note shall inure to
the benefit of the Company and its successors or assignees.  This Note shall be
binding upon Payor and his estate and heirs.

 

(c)                                  Amendments; Waivers.  No course of dealing
by the Company nor any delay on the part of the Company in the exercise of any
right or remedy shall operate as a waiver hereunder, and no single or partial
exercise by the Company of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.  No covenant,
obligation or other provision of this Note may be waived by the Company and no
consent contemplated hereby may be given by the Company other than in a writing
signed by the Company explicitly waiving such covenant, obligation or provision
or giving such consent.  Payor waives presentment, demand, protest and notice of
every kind in connection with the enforcement and collection of this Note.

 

(d)                                 Governing Law.  The execution, delivery and
performance of this Note shall be governed by and construed in accordance with
the laws of The Commonwealth of Massachusetts.

 

(e)                                  Notices.  Any notice, statement, or other
communication required or permitted to be given under this Agreement by either
party to the other shall be in writing and shall be sufficiently given: (i) upon
personal delivery to the person to be notified, (ii) when sent by electronic
mail if sent during normal business hours of the recipient or, if sent after
normal business hours, on the next business day; provided that, in either case,
the sender did not receive an “undeliverable” message or other message
indicating that the electronic mail message did not reach its intended
recipient, (iii) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (iv) one (1) business day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company or Payor, as applicable, at their address as set forth
below:

 

if to the Company, to:

 

Organogenesis Inc.

150 Dan Road

Canton, MA  02021

Attn: Chairman of the Board

E-mail: maufer@aestores.com

 

with a copy to:

 

William R. Kolb, Esq.

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA  02210

E-mail: wkolb@foleyhoag.com

 

if to Payor, to:

 

3

--------------------------------------------------------------------------------



 

Geoff MacKay

E-mail: GMacKay@Organo.com

 

Either party may at any time change its or his address or e-mail address for
purposes of this paragraph by notice given as aforesaid.

 

Executed under seal as of the date first above written.

 

 

 

/s/ Geoff MacKay

 

 

Geoff MacKay

 

 

 

ACCEPTED:

 

 

 

 

 

Organogenesis Inc.

 

 

 

 

 

 

 

 

By:

/s/ Gary S. Gillheeney, Sr.

 

 

 

Name: Gary S. Gillheeney, Sr.

 

 

 

Title: EVP, COO & CFO

 

 

 

4

--------------------------------------------------------------------------------